DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Applicants' arguments, filed 11/03/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 22-26, 28-32, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2006/0060819) and Tennakoon et al., (US 2004/0213698) in view of Kim (WO 2007/078074) and Bromberg et al., (US 2009/0148342) and further in view of O’Malley (US 2015/0030546). 
Jung teaches a dentifrice composition comprising sodium hypochlorite (hypochlorous acid) in a paste  “that is very effective in decoloring teeth, in eliminating plaque, and preventing periodontal disease” (Abstract).  
The compositions are formulated as a paste (Id.), as per claim 30, 31.  As a paste, the compositions are capable of being applied to a strip, as per claim 32.
	Jung teaches a specific embodiment of a toothpaste comprising 3% lauryl sodium sulfate (surfactant), 25% precipitated silica (abrasive), 0.2% xanthan gum (rheology agent), 0.2% sodium saccharine (flavorant/sweetener; clm. 33), 1% flavoring agent, 0.025% (250 ppm) sodium hypochlorite, and water (buffer) as residual (~70%) (Embodiments 1-4 of Table 2 at p. 4).
	In regard to claim 20, Jung teaches, the hypochlorite may be modified within the range of “approximately 2.5x10-4 to 0.25%” (p. 2, para. [0024]), which is approximately 2.5 ppm to 2500 ppm.  
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Here a prima facie case of obviousness exists insofar as the claimed range of about 10 ppm to about 75 ppm lies within the prior art range of approximately 2.5 ppm to 2500 ppm.  	 


	Jung does not teach a second composition comprising hypochlorous acid and calcium chloride.	 

Tennakoon et al. teaches a mouthwash containing a mixture of an aqueous solution and “a metal hypochlorite, such as sodium hypochlorite” (Abstract). The mouthwash is useful for oral hygiene treatment including “decreased bacterial activity in the oral cavity, a reduction in plaque formation and a reduction in oral malodor” (p. 2, para. [0017]).  
The sodium hypochlorite may be present in the mouthwash “between about 1 ppm and about 6000 ppm, but more typically the concentration may be between about 5 ppm and about 100 ppm and preferably, for a mouth rinse, my [sic] be between about 10 ppm and about 30 ppm”  (p. 4, para. [0050]), as per claims 20, 35.

Tennakoon et al. does not teach calcium chloride or a pH range for the mouthwashes.

Kim teaches mouthwash compositions for treating dental diseases wherein the mouthwashes comprise “alkali metal chlorides as active agents wherein the active agents include 0.5% to 8.0% by weight of at least one of the alkali metal chlorides including CaCl” (calcium chloride) (Abstract).
CaCl2, KCl, MgCl2 . . . very effectively reduced dental diseases such as malodor and gingival inflammation” (p. 4, para. [27]).
Accordingly, it would have been obvious to add calcium chloride to the mouthwashes of Tennakoon et al. since calcium chloride in mouthwashes have been found to be effective for reducing dental disease such as malodor and gingival inflammation, as taught by Kim.

Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition (a kit) that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. See MPEP 2144.06.  Thus, combining the paste of Jung with the mouthwash of Tennakoon et al. as claimed in the instant invention would have been prima facie obvious since they are both taught to be useful for maintaining oral hygiene.

Jung, which is taught above, differs from the instant claims insofar as it does not teach a pH range, sodium magnesium silicate, hydrated silica, potassium phosphate dibasic.

	Bromberg et al. teaches, “packaging for dilute hypochlorite compositions, especially containers that provide stability to dilute hypochlorite and hypochlorous acid compositions” (p. 1, para. [0005]).  Suitable compositions include “personal care” uses such as “anti-gingivitis toothpaste” (p. 26, para. [0254]). 
	The compositions may comprise ingredients such as “carriers”, “binders”, “buffering agents”, “dispersant agents”, “pH adjusting agents”, “silicates”, “clay”, “surfactants”, “stabilizers”, “thickeners” and “mixtures thereof” (p. 7, para. [0092]), wherein carriers include silicates/clays such as “sodium magnesium silicate” (p. 26, para., [0258]), as well as “synthetic hydrated silicon dioxide” (hydrated silica) (p. 16, para. [0173]), and buffers/pH adjusters include “dipotassium hydrogenphosphate” (potassium phosphate dibasic)(p. 14, para. [0160]),
	Suitable pH ranges include “a pH from 1 to 13”, “a pH from 5 to less than 8”, “a pH greater than 5 and less than 8” etc. (Id., para. [0163]), as per claim 20.
	Thickeners “may be used in amounts of about 0.1% to 10% by weight” (p. 27, para. [0259]), as per claim 23-24.
It is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

	Thus, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the sodium magnesium silicate, hydrated silica, and potassium phosphate dibasic of Bromberg et al. to the compositions of Jung based on their art-recognized suitability for combination with hypochlorite and hypochlorous acid compositions, as taught by Bromberg et al. 
In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).

	Since the compositions of Jung and Tennakoon et al. comprise hypochlorous acid, it would have also been obvious to provide a pH range for these compositions suitable for compositions comprising hypochlorous acid, i.e. “a pH from 5 to less than 8”, as taught above by Bromberg et al.

The combination of Jung and Bromberg et al. does not teach sodium coco sulfate.
	 
	O’Malley teaches oral care compositions comprising 0.5% to 3.0% sodium coco sulfate as surfactant (p. 1, para. [0011]), as per claims 8, 9, 12.  .
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicants filing add sodium coco sulfate as surfactant in the compositions of Jung based on its recognized suitability for its intended use as an ionic surfactant for oral .  

Response to Arguments
	i) Applicant argues, “sodium hypochlorite and hypochlorous acid are two different molecules . . . one cannot be merely substituted for another” (p. 5).
	The Examiner disagrees.
The rejection is consistent with applicant’s use of hypochlorite insofar as the instant specification states, “hypochlorite is present as hypochlorous acid” (p. 2, para. [0007]) and “hypochlorous acid is added to the oral care composition as a hypochlorite solution” (p. 7, para. [0033]).  Also applicant’s inventive embodiments of oral care paste (Table 1, p. 14) and oral care rinse (Table 1, p. 15) each recite “hypochlorite” not hypochlorous acid.
	ii) Applicant argues that the combination of references renders the reference ineffective of its intended use.
	The Examiner disagrees.   This is merely a conclusory statement with no evidence or analysis of how the combination of references used by the Examiner renders any one or all references ineffective for its intended use.
	iii) Applicant argues that the Examiner relied on hindsight reconstruction to reject the claimed invention (p. 7).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612